                 Case 20-10343-LSS                Doc 932        Filed 07/02/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 802

      CERTIFICATE OF NO OBJECTION REGARDING FIRST INTERIM FEE
      APPLICATION REQUEST OF BATES WHITE, LLC, AS ABUSE CLAIMS
     CONSULTANT AND ADVISOR FOR THE DEBTORS, FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
         FROM FEBRUARY 18, 2020 TO AND INCLUDING APRIL 30, 2020

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the First Interim Fee Application Request of Bates White, LLC, as Abuse Claims Consultant

and Advisor for the Debtors, for Allowance of Compensation and Reimbursement of Expenses

for the Period from February 18, 2020 to and Including April 30, 2020 (the “Application”)

(D.I. 802), filed on June 8, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than June 22, 2020 at 4:00 p.m. (Eastern Time).




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS         Doc 932      Filed 07/02/20     Page 2 of 2




               WHEREFORE, Bates White, LLC respectfully requests that the Court enter an order

approving the fees and expenses set forth in the Application at its earliest convenience.

Dated: July 2, 2020                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                              /s/ Paige N. Topper
                                              Derek C. Abbott (No. 3376)
                                              Andrew R. Remming (No. 5120)
                                              Eric W. Moats (No. 6441)
                                              Paige N. Topper (No. 6470)
                                              1201 North Market Street, 16th Floor
                                              Wilmington, Delaware 19899-1347
                                              Telephone: (302) 658-9200
                                              Email: dabbott@mnat.com
                                                      aremming@mnat.com
                                                      emoats@mnat.com
                                                      ptopper@mnat.com
                                              – and –
                                             SIDLEY AUSTIN LLP
                                             Jessica C. K. Boelter (admitted pro hac vice)
                                             787 Seventh Avenue
                                             New York, New York 10019
                                             Telephone: (212) 839-5300
                                             Email: jboelter@sidley.com
                                              – and –

                                             SIDLEY AUSTIN LLP
                                             Thomas A. Labuda (admitted pro hac vice)
                                             Michael C. Andolina (admitted pro hac vice)
                                             Matthew E. Linder (admitted pro hac vice)
                                             One South Dearborn Street
                                             Chicago, Illinois 60603
                                             Telephone: (312) 853-7000
                                             Email: tlabuda@sidley.com
                                                    mandolina@sidley.com
                                                    mlinder@sidley.com
                                              COUNSEL TO THE DEBTORS AND DEBTORS IN
                                              POSSESSION




                                                 2
